Case 1:12-cr-00524-PGG Document 68 Filed 05/06/20 Page 1 of 2
      Case 1:12-cr-00524-PGG Document 68 Filed 05/06/20 Page 2 of 2



MEMO ENDORSED:
The application is denied. Lesane pled guilty to felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g) (Dkt. Nos. 8, 62), and was sentenced to 94 months’ imprisonment (Dkt.
No. 28, 62). His release date is January 3, 2021. (Dkt. No. 67 at 2) To the extent that Lesane
seeks release to home confinement under 18 U.S.C. § 3624(c)(2), the Court lacks jurisdiction
to issue such relief. See United States v. Engleson, No. 13-CR-340-3 (RJS), 2020 WL
1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (the “decision of whether to release an inmate to
home confinement rests with the BOP”). To the extent that Lesane seeks compassionate
release under 18 U.S.C. § 3582(c)(1)(A), the Government contends that he has not exhausted
his administrative remedies and that exhaustion is mandatory. (Dkt. No. 67 at 5-7) Even if
this Court were to reject the Government’s exhaustion arguments, Lesane’s application would
fail on the merits. Although Lesane has a history of asthma (Id. at 8 n.3), the Bureau of
Prisons represents that no inmates or staff members have tested positive for COVID-19 at
FCI-Pekin, where Lesane is housed. (Id. at 2) Lesane also presents a significant danger to the
community. He has a lengthy criminal record that includes numerous acts of violence and the
possession of weapons. (PSR ¶¶ 28-56) The instant offense involves possession of a nine
mm. Luger firearm with a defaced serial number. Lesane has not been susceptible to
community supervision in the past (see id. ¶ 37) and, while incarcerated, he has had multiple
serious disciplinary infractions, including for possessing a dangerous weapon and assaulting
another inmate. (Dkt. No. 67 at 2) In sum, Lesane has not demonstrated “extraordinary and
compelling” reasons justifying his release, and he has not demonstrated that he would not
present a danger to the community if his sentence were reduced. His application is therefore
denied. The Clerk of Court is directed to terminate Dkt. No. 66. A copy of this memo
endorsement will be mailed to Defendant by Chambers.




Dated: May 6, 2020
